CORRECTED NOTICE OF ALLOWABILITY WITH EXAMINER’S AMENDMENTS IN REGARDS TO APPLICANT SUBMITTED 312 AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	A 312 amendment with claims was provided on 7/5/2022.  Claims 4-5, 10, 12-13, 15-18, 22-30, 32 and 35-36 are cancelled.  Claims 37-49 are new. Claims 1-3, 6-9, 11, 14, 19-21, 31, 33, 34, and 37-49 are provided by way of the 312 amendment for consideration.

EXAMINER COMMENTS
	This corrected notice of allowability is to in part enter the applicant’s 312 amendments filed on 7/5/2022 along with payment of issue fee, which add new claims indicating stabilizing agent comprising citric acid (a chelating agent that is able to provide a pH below 7).  The examiner and applicant’s attorney discussed examiner amendments to the claims submitted as a 312 amendment.  See examiner’s amendments below.  Support for amendments come from applicant’s original specification and originally filed claims.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Lessler on 7/20/2022.  Claims not mentioned below will be presented as found in the claims filed on 7/5/2022.  
Claim 1 reads:
A sustained release pharmaceutical composition comprising a solid dispersion of tacrolimus in a mixture of a vehicle and a stabilizing agent, wherein
(i) the stabilizing agent is a metal chelating agent and provides a pH below 7 in the composition, 
(ii) a sufficient amount of the stabilizing agent is present in the composition such that the composition comprises less than 0.5% by weight of 8-epitacrolimus after 12 weeks of storage at 25 ˚C and 60% relative humidity, based upon 100% total weight of tacrolimus, and 
(iii) the tacrolimus is the sole active ingredient in the composition.  

	Claim 8 reads:
A sustained release pharmaceutical composition comprising a solid dispersion of tacrolimus in a mixture of a vehicle and a stabilizing agent capable of providing a pH below 7 in the composition, wherein a sufficient amount of the stabilizing agent is present in the composition such that the composition comprises less than 0.5% by weight of 8-epitacrolimus after 12 weeks of storage at 25 ˚C and 60% relative humidity, based upon 100% total weight of tacrolimus, and
wherein the stabilizing agent is an organic acid selected from the group consisting of oxalic acid, tartaric acid, and citric acid.  

	Claim 19 reads:
A sustained release pharmaceutical composition comprising a solid dispersion of tacrolimus in a mixture of a vehicle and a stabilizing agent, 
wherein the pharmaceutical composition contains 8-epitacrolimus, and the 8-epitacrolimus is present at a concentration below 0.2% by weight,
wherein
(i) the stabilizing agent is a metal chelating agent and provides a pH below 7 in the composition, 
(ii) a sufficient amount of the stabilizing agent is present in the composition such that the composition comprises less than 0.5% by weight of 8-epitacrolimus after 12 weeks of storage at 25 ˚C and 60% relative humidity, based upon 100% total weight of tacrolimus, and 
(iii) the tacrolimus is the sole active ingredient in the composition.  

Claim 40 reads:
The composition of claim 8, wherein the stabilizing agent comprises citric acid. 

	Claim 41 reads:
The composition of claim 9, wherein the stabilizing agent comprises citric acid.  

Conclusion
	Claims 1-3, 6-9, 11, 14, 19-21, 31, 33, 34, and 37-49 of the 312 amendment filed on 7/5/2022 are allowed with examiner’s amendments above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613